Citation Nr: 1826452	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for scar residual of a laceration of the fourth left finger.


REPRESENTATION
				
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from August 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a Board videoconference hearing in his March 2014 VA Form 9.  A June 2017 letter subsequently informed the Veteran that such a hearing was scheduled for July 19, 2017.  A July 10, 2017 VA Report of General Information later noted that the Veteran wanted to cancel this Board hearing.  As the Veteran has not submitted any other requests for a Board hearing, the Board finds that there are no outstanding Board hearing requests.

The record shows that the Veteran was initially represented by the Disabled American Veterans.  See VA Forms 21-22 dated in April 2010 and July 2011.  On August 21, 2017, VA received a VA Form 21-22 from the Veteran that listed the American Legion as his representative.  However, less than three hours after this submission, VA received a statement from the Veteran in which he requested that the VA Form 21-22 for American Legion be rescinded.  He explained that this VA Form 21-22 was mistakenly submitted, and he requested that his previous VA Form 21-22 for the Disabled American Veterans be reinstated so that they could continue to serve as his representative.  In addition, the record reflects that the new VA Form 21-22 for American Legion has not been acknowledged by the RO.

In February 2018, the Disabled American Veterans completed an Informal Hearing Presentation on behalf of the Veteran.  The Informal Hearing Presentation reflects that the Disabled American Veterans has no objection to continuing to be the Veteran's representative.  In fact, they asserted that the Board should find that the previous VA Form 21-22 for the Disabled American Veterans remains in effect in light of the Veteran's prompt action to have the VA Form 21-22 for American Legion be disregarded, and his clear desire for the Disabled American Veterans to continue to function as his representative.  The Board agrees.  The Veteran's previous appointment of the Disabled American Veterans as his representative has not been revoked by the mistaken submission of a VA Form 21-22 for another Veterans Service Organization.

REMAND

The Veteran's left ring finger scar was last evaluated during a September 2011 VA examination.  During the examination, the Veteran reported that he experienced decreased sensation and some pain at the base of his left ring finger.  The examiner's findings reflect that the scar did not result in limitation of motion, and there were no other pertinent findings, such as muscle or nerve damage, associated with the scar.  Following the examination, the Veteran reported that he had weakened grip strength as well as constant hand pain in relation to his left ring finger scar disability.  See March 2012 Notice of Disagreement.  The Veteran's representative has contended that the September 2011 VA examiner did not adequately describe the disabling effects of the Veteran's scar.  See February 2018 Informal Hearing Presentation.  The representative also asserted that the Veteran's described symptoms suggest a worsening in the severity of his disability.  In light of the contentions from the Veteran and his representative after the examination, the Board finds that the Veteran should be provided with an additional VA examination to determine the current severity and manifestations of his left ring finger scar disability.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 	

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his increased rating claim for a scar residual of a laceration of the fourth left finger.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Bay Pines VA Caribbean Healthcare System, dated since June 2012.

2.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected scar residual of a laceration of the fourth left finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left ring finger scar.  In particular, he or she should provide the size of the scar and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




